                                           Case 3:18-cv-07393-JSC Document 173 Filed 03/02/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       INTERNATIONAL SWIMMING                            Case No. 18-cv-07394-JSC
                                           LEAGUE, LTD,                                      Case No. 18-cv-07393-JSC
                                   8                     Plaintiff,
                                   9              v.                                         ORDER RE: ADMINISTRATIVE
                                                                                             MOTIONS TO SEAL
                                  10
                                           FÉDÉRATION INTERNATIONALE DE                      Re: Dkt. Nos. 238, 243, 247, 252
                                  11       NATATION,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                           THOMAS A. SHIELDS, et al.,
                                  13
                                                         Plaintiff,
                                  14
                                                  v.
                                  15
                                           FÉDÉRATION INTERNATIONALE DE
                                  16       NATATION,
                                  17                     Defendant.
                                  18

                                  19
                                               Before the Court are the parties’ administrative motions to file under seal. (Dkt. Nos. 238,
                                  20
                                       243, 247, 252.)1 FINA seeks to file under seal excerpts of its letter brief regarding the depositions
                                  21
                                       of third-party swimmers, as well as exhibits attached to its letter filed in response to Plaintiff’s
                                  22
                                       letter brief regarding the deposition of these third-party swimmers. (Dkt. Nos. 238, 247.)
                                  23
                                       Plaintiffs seek to file under seal excerpts of their letter brief regarding these swimmers’
                                  24
                                       depositions, as well as excerpts of the parties’ joint case management statement (the “Statement”).
                                  25
                                       (Dkt. No. 243 & 252.) After careful consideration of the parties’ submissions, the Court rules as
                                  26

                                  27   1
                                         Record citations are to material in the Electronic Case File in International Swimming League,
                                  28   Ltd. v. Fédération Internationale de Natation, Case No. 3:18-cv-07394-JSC; pinpoint citations are
                                       to the ECF-generated page numbers placed at the top of the documents.
                                             Case 3:18-cv-07393-JSC Document 173 Filed 03/02/21 Page 2 of 6




                                   1   set forth below.

                                   2   I.       Legal Standard

                                   3            There is a presumption of public access to judicial records and documents. Nixon v.

                                   4   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). Courts generally apply a “compelling

                                   5   reasons” standard when considering motions to seal documents, recognizing that “a strong

                                   6   presumption in favor of access is the starting point.” Kamakana v. City & Cty. of Honolulu, 447

                                   7   F.3d1172, 1178 (9th Cir. 2006) (internal quotations and citations omitted). However, in the case

                                   8   of non-dispositive motions and filings that are “only tangentially related[] to the underlying cause

                                   9   of action[,]” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097 (9th Cir. 2016)

                                  10   (citation omitted), the public has less need for access these documents. Therefore, parties moving

                                  11   to seal them need only meet the lower “good cause” standard of Federal Rule of Civil Procedure

                                  12   26(c). See Kamakana, 447 F.3d at 1179-80; Ctr. for Auto Safety, 809 F.3d at 1101. The “good
Northern District of California
 United States District Court




                                  13   cause” standard requires a “particularized” showing that “specific prejudice or harm will result if

                                  14   the information is disclosed.” Cont’l Auto. Sys., Inc. v. Avanci, LLC, No. 19-CV-02520-LHK,

                                  15   2019 WL 6612012, at *1 (N.D. Cal. Dec. 5, 2019) (citing Phillips ex rel. Estates of Byrd v. Gen.

                                  16   Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir.2002)). Under Civil Local Rule 79-5(b), sealing

                                  17   is appropriate only where the requesting party “establishes that the document, or portions thereof

                                  18   is . . . entitled to protection under the law,” or “sealable.” N.D. Cal. Civ. L.R. 79-5(b).

                                  19   II.      Administrative Motions to File Under Seal

                                  20            a. FINA’s Letter Brief

                                  21            FINA seeks to file under seal excerpts from its letter brief regarding the depositions of

                                  22   third-party swimmers because Plaintiffs have “designated certain financial information relating to

                                  23   Plaintiffs’ contractual relationships as ‘Confidential’ pursuant to the Amended Stipulated

                                  24   Protective Order[.]” (Dkt. No. 238 at 2.) The letter brief is discovery-related and does not “affect

                                  25   [the] litigants’ substantive rights[,]” nor is it substantively related to the case’s merits. Ctr. For

                                  26   Auto Safety, 809 F.3d at 1100-01 (internal quotation marks and citation omitted). Therefore, the

                                  27   “good cause exception”—rather than the “presumptive compelling reasons standard”—applies to

                                  28   FINA’s letter brief. Id. at 1097 (internal quotation marks and citations omitted).
                                                                                           2
                                          Case 3:18-cv-07393-JSC Document 173 Filed 03/02/21 Page 3 of 6




                                   1          The Court previously determined that good cause existed to seal excerpts and references to

                                   2   contractual provisions regarding Plaintiffs’ profit-sharing arrangements with ISL clubs, ownership

                                   3   interests in ISL teams, earnings from sponsorship arrangements, and information regarding

                                   4   Plaintiffs’ earnings as ISL league “ambassadors.” (Dkt. No. 231 at 2-3.) See also Digital Reg of

                                   5   Texas, LLC v. Adobe Sys., Inc., No. C 12-1971 CW, 2014 WL 6986068, at *1 (N.D. Cal. Dec. 10,

                                   6   2014); Smith v. Keurig Green Mountain, Inc., No. 18-CV-06690-HSG, 2020 WL 5630051, at *11

                                   7   (N.D. Cal. Sept. 21, 2020). So too does good cause exist to seal the excerpts of FINA’s letter brief

                                   8   that reference these provisions or arrangements.

                                   9          b. Plaintiffs’ Letter Brief

                                  10          Plaintiffs seek to file under seal information regarding Mr. Pebley’s personal finances, the

                                  11   details of certain swimmers’ ownership interests in ISL clubs, as well as “references to deposition

                                  12   testimony by Ali Khan and Dale Neuberger and a document produced by FINA.” (Dkt. No. 243
Northern District of California
 United States District Court




                                  13   at 2.) As with FINA’s letter brief, Plaintiffs’ letter brief is discovery-related and does not affect

                                  14   the litigants’ substantive rights or the case’s merits; therefore, the “good cause” standard applies to

                                  15   Plaintiffs’ letter brief. See Ctr. For Auto Safety, 809 F.3d at 1100-01.

                                  16          Plaintiffs have withdrawn their request to seal information in the letter brief regarding Mr.

                                  17   Marculescu that cites and relates to the depositions of Ms. Hosszú and Mr. Khan. (Dkt. No. 255 at

                                  18   2 ¶ 5.) Nonetheless, good cause does not exist to seal references in the letter brief to deposition

                                  19   testimony regarding Mr. Marculescu’s “threat[s] [to] some swimmers’ coaches and parents about

                                  20   their ISL participation,” as well as Mr. Neuberger’s “meeting with class members after this case

                                  21   was filed [held] without informing putative class counsel.” (Dkt. No. 243-4 at 3.) This excerpt

                                  22   does not reference any financial or personal information, nor does it reflect or reference any terms

                                  23   of a profit-sharing arrangement whose disclosure would “specific[ally] prejudice or harm” any

                                  24   party or swimmer. Cont’l Auto. Systems, 2019 WL 6612012, at *1. Similarly, the letter brief’s

                                  25   statement that Mr. Pebley “work[ed] forty hours a week” betrays no personal or financial

                                  26   information whose disclosure would prejudice or harm Mr. Pebley, see Cont’l Auto. Systems, 2019

                                  27   WL 6612012, at *1, and therefore good cause does not exist to seal it. (Dkt. No. 243-4 at 3.) Nor

                                  28   does Plaintiffs’ summary of FINA’s “core argument”—that it “must have testimony from
                                                                                          3
                                          Case 3:18-cv-07393-JSC Document 173 Filed 03/02/21 Page 4 of 6




                                   1   swimmers who do not have an ownership interest in an ISL team”—warrant sealing under the

                                   2   “good cause” standard because it does not reveal any “unique material terms” of any contractual

                                   3   arrangement regarding specific swimmers’ ownership interests, nor does this summary contain

                                   4   any confidential business or proprietary information. (Dkt. No. 243-4 at 4-5.) Digital Reg of

                                   5   Texas, 2014 WL 6986068, at *1; see also Smith, 2020 WL 5630051, at *11.

                                   6          Furthermore, good cause does not exist to seal the statement that Mr. Shields, “like Mr.

                                   7   Miller and Mr. Pebley, does not have an ownership stake in an ISL team” because there is no

                                   8   specific prejudice or harm that will result if this information—that these swimmers do not have an

                                   9   ownership stake in an ISL team—is disclosed. In contrast, Plaintiffs have met their burden in

                                  10   showing that swimmers with ISL contracts may be harmed in future business negotiations if the

                                  11   details of these contracts “becomes public knowledge[,]” and as such the Court finds good cause

                                  12   exists to seal excerpts of the letter brief that reference these contractual provisions or the
Northern District of California
 United States District Court




                                  13   ownership interests swimmers have in ISL teams. (Dkt. No. 243-4 at 5.) See Digital Reg of

                                  14   Texas, 2014 WL 6986068, at *1. The letter brief’s description of a document FINA used at the

                                  15   class representatives’ depositions as one that “demonstrates its knowledge of how much the

                                  16   swimmers earned” does not mention the document’s content or its specific terms regarding these

                                  17   swimmers’ financial and personal information, nor have Plaintiffs established that a “specific

                                  18   prejudice or harm” will result if this broad characterization is disclosed; therefore, this excerpt is

                                  19   undeserving of seal. (Dkt. No. 243-4 at 5.) Cont’l Auto. Systems, 2019 WL 6612012, at *1.

                                  20   However, explicit references to information from this document regarding Mr. Shield’s income

                                  21   satisfy the “good cause” standard and are deserving of seal. (Id.) See Digital Reg of Texas, 2014

                                  22   WL 6986068, at *1.

                                  23          c. FINA’s Letter Exhibits

                                  24          FINA seeks to file under seal 2 exhibits—excerpts of the deposition transcripts of Ms.

                                  25   Hosszú and Mr. Khan—attached to its letter filed in response to Plaintiffs’ letter brief because

                                  26   Plaintiffs designated these exhibits “‘Confidential’ pursuant to the Amended Stipulated Protective

                                  27   Order.” (Dkt. No. 247 at 2.) On February 19, 2021, Plaintiffs’ counsel filed a declaration stating

                                  28   that Plaintiffs do not seek to seal “the portions of [these] transcripts that FINA filed with the
                                                                                          4
                                          Case 3:18-cv-07393-JSC Document 173 Filed 03/02/21 Page 5 of 6




                                   1   Court,” and that “Plaintiffs withdraw the confidentiality designation as to those portions of the

                                   2   transcript[s].” (Dkt. No. 255 at 2 ¶¶ 3-4.)

                                   3          d. The Statement

                                   4          Plaintiffs move to file under seal certain excerpts of the Statement designated as

                                   5   “confidential” by FINA under the parties’ stipulated Amended Protective Order. Plaintiffs submit

                                   6   the declaration of counsel Joshua W. Malone, who attests that Plaintiffs were required to file the

                                   7   material under seal pursuant to “Section XV, paragraph C of the Amended Protective Order[.]”

                                   8   (Dkt. No. 252-1 at 2 ¶ 4.)

                                   9          Under the Local Rules of this District, where a party seeks to file under seal any material

                                  10   designated as confidential by another party, the submitting party must file a motion for a sealing

                                  11   order. See N.D. Cal. Civ. L.R. 79-5(d)-(e). “Within 4 days of the filing of the Administrative

                                  12   Motion to File Under Seal, the Designating Party must file a declaration . . . establishing that all of
Northern District of California
 United States District Court




                                  13   the designated information is sealable.” Id. at 79-5(e)(1). “If the Designating Party does not file a

                                  14   responsive declaration as required by subsection 79-5(e)(1) and the Administrative Motion to File

                                  15   Under Seal is denied, the Submitting Party may file the document in the public record no earlier

                                  16   than 4 days, and no later than 10 days, after the motion is denied.” Id. at 79-5(e)(2).

                                  17          To date, FINA, the designating party, has not filed a responsive declaration to the above-

                                  18   referenced motion. Having considered the submission of the parties and for the reasons stated

                                  19   above, Plaintiffs’ administrative motion to seal is denied.

                                  20                                              CONCLUSION

                                  21          For the reasons set forth above, the Court GRANTS FINA’s motion to seal excerpts of its

                                  22   letter brief in its entirety. Plaintiffs’ motion to seal excerpts of its letter brief is GRANTED in part

                                  23   and DENIED in part. Because Plaintiffs have withdrawn the confidentiality designations on

                                  24   which FINA’s second sealing motion depend, FINA shall publicly file the material it sought to

                                  25   seal. Plaintiffs’ administrative motion to seal excerpts of the Statement is DENIED.

                                  26          This Order disposes of Dkt. Nos. 238, 243, 247, 252.

                                  27

                                  28
                                                                                          5
                                         Case 3:18-cv-07393-JSC Document 173 Filed 03/02/21 Page 6 of 6




                                   1         IT IS SO ORDERED.

                                   2   Dated: March 2, 2021

                                   3

                                   4
                                                                                     JACQUELINE SCOTT CORLEY
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            6
